Citation Nr: 0701368	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative left inguinal hernia on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that rating decision, in pertinent 
part, the RO denied the veteran's claim of entitlement to an 
increased (compensable) rating for his service-connected 
post-operative left inguinal hernia.  The veteran testified 
before a Hearing Officer at hearing held at the Des Moines RO 
in May 2000.  During the pendency of the appeal, the veteran 
moved to Arizona, and his claims are now handled by the RO in 
Phoenix, Arizona.  

In September 2004, a Deputy Vice Chairman of the Board 
granted a motion to advance the veteran's appeal on the 
Board's docket.  In a decision dated in October 2004, the 
Board denied entitlement to a compensable evaluation for the 
veteran's post-operative left inguinal hernia on a schedular 
basis and remanded the issue of whether the veteran is 
entitled to an extraschedular rating for this service-
connected disability.  That issue is now before the Board for 
further appellate consideration.  


FINDING OF FACT

The veteran's post-operative left inguinal hernia does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards for rating this disability.  




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
veteran's post-operative left inguinal hernia on an 
extraschedular basis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The rating decision from which this appeal arose initially 
was issued in September 1999 prior to the November 2000 
effective date of the VCAA.  During the pendency of the 
appeal, in letter dated in November 2003, the Phoenix RO 
informed the veteran about the VCAA, notified him of the 
evidence needed to substantiate his increased rating claim, 
and told the veteran what evidence it had received, what 
evidence VA would obtain, and what information and evidence 
he should provide.  The RO explained that on his behalf VA 
would make reasonable efforts to get other relevant records 
he identified and for which he supplied appropriate release 
authorizations.  The RO stated specifically that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

In addition, in a letter dated in April 2005, the VA Appeals 
Management Center (AMC) notified the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
disability had gotten worse.  The AMC also provided specific 
notice that to establish entitlement to an extraschedular 
rating that the case must present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The AMC notified the 
veteran that he could submit a statement from his doctor 
containing physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  The AMC told the veteran he could also submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The AMC notified the 
veteran what evidence VA would obtain, and what evidence he 
should submit.  The AMC explained that on his behalf VA would 
make reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  In its April 2005 letter, the AMC emphasized 
that if there was any other evidence or information he 
thought would support his claim, he should let VA know.  The 
AMC also requested specifically that the veteran send VA any 
evidence in his possession that pertained to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim on an extraschedular basis, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim on an 
extraschedular basis but did not provide notice of the type 
of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the veteran on the 
latter element, the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this case, the preponderance of the evidence is 
against the assignment of an increased rating on an 
extraschedular basis rendering moot any question as to 
effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that 
is, the September 1999 rating decision, predated the 
effective date of the VCAA in November 2000, and the VCAA 
notice in 2003 and 2005 obviously could not comply with the 
express requirements of the law as found by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini.  
In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The veteran has been provided the opportunity to respond to 
the 2003 and 2005 letters and over the course of the appeal 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice that was given to the veteran in 
April 2005, and which applied specifically to considerations 
for an extraschedular rating, was complete prior to 
administrative review of the claim by the Director of the 
Compensation and Pension Service in September 2006 and prior 
to the AMC's announcement of the decision in its October 2006 
Supplemental Statement of the Case (SSOC).  The Court has 
held recently that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  Here, the 
October 2006 SSOC notified the veteran of the decision that 
an extraschedular evaluation was not warranted and was 
followed by an explanation of the basis for the decision by 
the Director of the Compensation and Pension Service, and in 
the forwarding letter, the veteran was notified of his 
opportunity to respond.  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

As to the duty to assist, all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  In 
addition, the veteran was provided a VA examination in 
conjunction with his claim, and VA outpatient records have 
been obtained.  The veteran testified at a hearing at the RO 
in May 2000.  He has not submitted or identified any other 
evidence that bears on the question of entitlement to an 
increased rating for his post-operative left hernia on an 
extraschedular basis.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

Within the Rating Schedule, disability from an inguinal 
hernia is rated under Diagnostic Code 7338.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006).  Under that code a 
small, reducible hernia, or a hernia without true hernia 
protrusion, is rated as noncompensable as is a hernia that is 
preoperative and remediable.  A 10 percent schedular rating 
is appropriate for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.  Id.  

The veteran filed his current increased rating claim in for 
his service-connected post-operative left inguinal hernia in 
March 1999, and in a rating decision dated in September 1999, 
the Des Moines RO denied the claim, which led to this appeal.  
In a decision dated in October 2004, the Board denied an 
increased (compensable) schedular rating for the veteran's 
postoperative left inguinal hernia and remanded the matter of 
entitlement to an increased rating on an extraschedular 
basis.  That issue is now before the Board for further 
appellate consideration.  

The relevant regulation as to extraschedular ratings is 
38 C.F.R. § 3.321(b).  It states:  
Ratings shall be based as far as practicable, upon 
the average impairments of earning capacity with 
the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings 
in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field 
station submission, is authorized to approve on the 
basis set forth in this paragraph an extra-
schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional 
or unusual disability picture with such related 
factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.  

38 C.F.R. § 3.321(b).



Factual background

Service medial records show that the veteran was diagnosed as 
having an indirect left inguinal hernia in December 1942 and 
underwent a herniorrhaphy at that time.  After post-surgical 
convalescence, the service medical records include no 
additional complaints or findings related to the post-
operative hernia.  In a rating decision dated in 
January 1946, service connection was granted for a healed 
left herniorrhaphy scar with a noncompensable rating.  At a 
VA examination in March 1950, a VA physician noted a small 
recurrent hernia of direct type above the internal inguinal 
ring on the left.  The hernia was easily reduced, but 
recurred after pressure on it was released.  The RO in 
Portland, Oregon, assigned a 10 percent schedular rating 
under Diagnostic Code 7338 from the date of the VA 
examination in March 1950.  

A VA hospital summary shows that in September 1956, the 
veteran underwent a bilateral inguinal herniorrhaphy for 
bilateral indirect hernias.  It was noted that the veteran 
had an uneventful postoperative course.  He was discharged 
from the hospital in early October 1956, and it was 
recommended that the veteran do no heavy lifting or straining 
for a period of four weeks following the date of discharge.  
Thereafter, in a rating decision dated in late October 1956, 
the Portland RO assigned a 100 percent rating from the date 
of surgery in September 1956 to November 1956, the period 
during which it was recommended that he do no lifting, then 
a 10 percent rating until late December 1956, followed by a 
noncompensable rating thereafter.  In October 1956, the RO 
informed the veteran of that decision and provided notice of 
his appellate rights.  He did not appeal.  The veteran filed 
an increased rating claim in October 1967, and that claim was 
denied by the Portland RO in April 1968.  The RO continued 
the noncompensable rating and informed the veteran of that 
decision and provided notice of his appellate rights in a 
letter dated in April 1968.  The veteran did not appeal.  

The veteran filed his current claim in March 1999.  He has 
stated that with the exception of treatment for bleeding 
ulcers he has received all of his medical care from VA.  

The claims file includes a VA nursing note dated in 
September 1978 pertaining to complaints of swelling in the 
right testicle.  Physical examination at that time revealed 
no inguinal hernia on the left or right.  A September 1995 
medical certificate shows that at that time the veteran was 
seen with complaints of back pain stating he hurt his back 
while helping his step-son build a fence.  It was noted that 
the veteran currently had osteoporosis and a history of 
compression fractures in the lower thoracic and upper lumbar 
spine.  The physician advised bed rest and pain medication 
until the veteran was pain free, and he advised the veteran 
not to do any lifting or straining.  He was warned of the 
complications of stress fractures.  

In a VA medical certificate dated in January 1999, it was 
noted that the veteran had returned to Arizona from several 
months in Iowa and was requesting medication refills.  The 
veteran reported that he was currently very active with 
hiking, bowling, and horseshoe throwing.  At a VA outpatient 
visit in Iowa in September 1999, the veteran said that his 
current exercise consisted of painting a barn.  He denied any 
discomfort and offered no complaints.  On a general physical 
examination, the physician noted multiple scars on the 
abdomen from prior surgeries.  There was no tenderness.  

In a March 2000 VA outpatient visit in Arizona, the veteran 
referred to activities including hiking and horseshoes.  

At a VA outpatient visit in Iowa in May 2000, the veteran was 
worried having noticed that his right testicle 
transilluminated and the other did not.  On examination, the 
left testicle was normal size.  A hydrocele was noted on the 
right testicle.  There was no tenderness, abnormal masses or 
herniation into the inguinal canal.  

At a hearing at the Des Moines RO in May 2000, the veteran 
testified that he was still having trouble with his service-
connected left inguinal hernia.  He testified that he could 
not lift heavy objects and had limited his activity because 
of the hernia.  He testified that he had no pain and does not 
wear a truss.  He testified that he was not seeing a doctor 
for the hernia but was just taking care of himself.  

At a VA examination in June 2000, the veteran stated that his 
hernia symptoms had generally been stable ever since his 
double hernia repairs at the Portland VA Medical Center 
[which was in September 1956].  The veteran reported that he 
currently did not wear a truss.  He also said that he was 
unable to do much heavy lifting, currently no more than 
10 pounds.  He said that he was able to mow the lawn and do 
farm chores but was unable to lift a bale of hay.  He denied 
any history of other symptoms from the hernia, including 
bowel strangulation and testicular torsion.  He did not 
complain of having any reducible hernia now and said he did 
not feel any dislodging in his groin after his bilateral 
hernia repair, which had been done many years earlier.  The 
physician noted that the veteran was currently retired.  

On examination, the physician noted surgical scars in the 
subumbilical area with evidence of hernia repair.  There was 
no evidence of oozing or erythema, and there was no drainage 
or evidence of adhesions.  The physician stated that hernia 
examination was done on both sides of the inguinal canal and 
there was no evidence of any extrusion of abdominal contents 
through the inguinal sac. The impression was bilateral 
inguinal hernias, and the physician said that the veteran had 
had excellent resolution of his symptoms with herniorrhaphy 
performed many years ago.  The physician said that the 
veteran was not currently wearing a truss and the only 
limitation to his activity was on lifting greater than 
10 pounds.  The physician noted that the veteran was still 
able to perform activities of daily living and a fair amount 
of lifting including doing his farm labor and mowing the 
lawn.  The physician said he would recommend continuing not 
to lift more than 10 pounds as it appeared that when he had 
overexerted himself in the past, the veteran caused 
recurrence of his hernia.  The physician said the veteran was 
well educated in what he could and could not lift and would 
continue to follow those guidelines.  The physician repeated 
that there was no evidence on examination of a reducible 
hernia and that as there appeared to be no indication for a 
truss, he would not recommend a truss for the veteran at this 
time.  

At a VA outpatient visit in Arizona in November 2000, the 
veteran reported that over the summer his wife had been ill 
and he had to take care of her and work around the farm in 
Iowa.  He said that since he returned to Arizona, he had been 
aching all over.  In late November 2000, he reported that he 
had given up all his exercise except walking, which was about 
all he could do.  After tests and laboratory studies, the 
assessment at a rheumatology consultation in January 2001 was 
aching and stiffness in shoulders and hips, sudden onset, 
most likely polymyalgia.  The veteran was started on 
prednisone.  The rheumatologist noted that the veteran had 
been retired for 26 years and had been a very active hiker 
and horseshoe competitor until three months ago.  

At a regular follow up visit at a VA clinic in Iowa in 
May 2001, it was noted that over the winter the veteran had 
had problems with upper extremity weakness and that a 
diagnosis of polymyalgia rheumatica had been made.  
Prednisone had been prescribed, and after this he had 
overdone things and had some low back pain and some tingling 
of the left lower extremity.  In that outpatient record, it 
was noted that the veteran was a retired carpenter.  At a 
visit in September 2001, it was noted that the veteran's low 
back injury was gradually getting better but that he still 
complained of dull pain in the left low back and some 
breakaway of the left leg with abduction and certain 
movement.  It was noted that a magnetic resonance imagining 
study had shown a T-8 (eighth thoracic vertebra) compression 
fracture and multiple disc bulges in the lumbar spine. The 
veteran had continued with walking and activity.  On 
examination, the abdomen was nontender.  The veteran could 
squat and arise but had problems maintaining full weight on 
the left leg due to pain.  The assessment was low back pain 
due to degenerative joint disease.  

At a VA outpatient clinic walk-in visit in Arizona in 
November 2002, the veteran reported that he had permanently 
moved to Arizona from Iowa.  A general medical examination 
included no mention of a left inguinal hernia or post-
operative residuals.  The veteran reported he was retired and 
that his exercise consisted of horseshoes and bowling.  At a 
clinic visit in January 2003, the veteran reported that his 
wife had died in August 2002.  He said that he had cared for 
her until the end and hurt his back and shoulders during that 
time.  He said that he had traveled after that and that when 
he arrived in Arizona, he started bowling and pitching 
horseshoes and now was hurting everywhere.  On examination, 
the abdomen was soft and nontender with no masses.  

In March 2003, when the veteran was seen at a VA 
neuropsychology consultation, he gave a history of having 
service in World War II with a Navy Construction Battalion 
and having been the lead man constructing docks and bridges.  
He reported that after the war he worked for many years in 
carpentry, logging, and in sawmills.  He said he retired at 
age 59.  After interview and testing, the neuropsychologist 
stated that the veteran did not meet criteria for a cognitive 
disorder of any sort.  

At a VA medical clinic visit in May 2003, it was noted that 
the veteran was being seen for follow-up of polymyalgia 
rheumatica, sensory neuropathy, and osteoporosis with 
compression fractures.  The veteran reported that he had had 
a rough winter with colds and considerable problems with 
chest wall discomfort attributed to his polymyalgia 
rheumatica, but that he was doing well now.  He said he was 
back to bowling but had not been able to resume horseshoe 
pitching.  On examination, the abdomen was soft and nontender 
with no masses.  The assessment included muscle 
stiffness/pain felt to be polymyalgia rheumatica by the 
rheumatology service.  The assessment also included dyspnea 
on exertion, and the physician said that this was the 
limiting thing for the veteran's exertion.  

When the veteran was seen in the VA rheumatology clinic in 
June 2003, it was noted that the veteran continued to 
complain of shortness breath but overall his symptoms had 
improved.  The veteran reported that he exercised regularly 
every morning and had taken up painting in the evenings.  He 
said he had also started up with horseshoe pitching and 
bowling.  In an addendum also dated in June 2003, the 
rheumatologist said that the veteran's history was not 
convincing for recurrence of polymyalgia rheumatica and was 
more consistent for costochondritis/pleurisy from a pulmonary 
infection.  The veteran was to taper off prednisone and to be 
followed clinically by his VA primary care provider.  

Analysis

In the administrative review for extraschedular consideration 
dated in September 2006, the Compensation and Pension Service 
Director found no exceptional or unusual disability picture 
concerning the veteran's service-connected inguinal hernia 
and said that marked interference with employment was clearly 
not demonstrated nor had the service-connected disability 
required frequent hospitalization.  

On review of the record outlined above, the Board also finds 
that the preponderance of the evidence is against finding 
that the veteran's service-connected post-operative left 
inguinal hernia presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards for rating this disability.  

In this regard, the Board acknowledges that the veteran is 
competent to testify that he could not do heavy lifting and 
to report to the June 2000 VA examiner that he could only 
lift at the most 10 pounds.  At the hearing and at the 
examination, he reported he has no pain associated with the 
hernia and at the examination he did not complain of having 
any reducible hernia, nor was one found on examination.  
Although the physician recommended that the veteran continue 
to avoid lifting more than 10 pounds, this limitation does 
not, in the Board's judgment equate to marked interference 
with employment, one criterion that could serve as the basis 
for the award of an extra-schedular rating.  

This is because the preponderance of the evidence is against 
a finding of marked interference with employment due to a 
post-operative hernia.  The evidence shows that the veteran 
has reported that he worked in carpentry, logging, and in 
sawmills and retired at age 59, which would have been in 1975 
as he was born in 1916.  Years later, in 1978, physical 
examination was negative for a left inguinal hernia, and 
neither at that time or at any time before or after the 
May 2000 hearing and the June 2000 VA examination for 
compensation purposes, has the veteran reported or complained 
of interference with activities associated with his service-
connected post-operative left inguinal hernia.  The veteran, 
has not, however, refrained from expressing other complaints 
or reporting other injuries.  For example, the veteran was 
able to participate in fence building in September 1995 and 
suffered a back injury during that activity, but there was no 
mention of problems related to the service-connected left 
hernia.  In September 1999, he reported he was able to paint 
a barn, and at the June 2000 VA examination he acknowledged 
that he could do a fair amount of lifting including doing his 
manual farm labor and mowing his lawn.  

Later records show that while in Arizona in the winter months 
the veteran was noted to be a very active hiker and horseshoe 
competitor until symptoms of aching and stiffness arose 
followed by a diagnosis of polymyalgia rheumatica.  
Prednisone was prescribed and upon feeling better the veteran 
overexerted and injured his back.  There was no mention of 
problems with the hernia.  Also, in January 2003 the veteran 
reported that he had injured his back and shoulders while 
caring for his wife prior to her death from ovarian cancer in 
August 2002, but he voiced no complaints of difficulties 
related to his post-operative left inguinal hernia.  By 
June 2003, the veteran was exercising daily and participating 
in horseshoe pitching and bowling.  

The Board notes that though invited to do so, the veteran did 
not submit or identify any evidence other than his own 
testimony and the VA medical records considered above.  Based 
on this evidence, the Board agrees with the Compensation and 
Pension Service that the veteran's post-operative left 
inguinal hernia is not productive of marked interference with 
employment.  The record indicates that the veteran was able 
to maintain a farming operation in Iowa during this period, 
at least through 2002, while spending winter months in 
Arizona, where he participated in hiking, pitching 
horseshoes, and bowling.  There is no indication in the 
medical records that these activities were limited by his 
service-connected post-operative left inguinal hernia.  
Rather, it is apparent that the veteran's nonservice-
connected conditions such as polymyalgia rheumatica and 
costochondritis/pleurisy with dyspnea have been manifested by 
limitation of function.  

The veteran's post-operative left inguinal hernia has not 
required any hospitalization during the appeal period.  
Further, based on the foregoing, the Board finds no evidence 
of marked interference with employment due to the service-
connected post-operative left inguinal hernia.  

As the preponderance of the evidence is against the claim for 
an increased (compensable) rating for the veteran's service-
connected post-operative left inguinal hernia on an 
extraschedular basis, the benefit of the doubt doctrine is 
not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

An increased (compensable) rating for post-operative left 
inguinal hernia on an extraschedular basis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


